DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  The restriction requirement for Species A-B, as set forth in the Office Action mailed 10/13/2006, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claim 3, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claim 3 is hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-8, 10-11, and 13-14 are allowed.
Claims 1, 3-4, and 7-8 are allowable because the prior art of record does not disclose or make obvious a drying device comprising an outflow portion that “opens substantially in the 
Similarly, claims 5 and 10-11 are allowable because the prior art of record does not disclose or make obvious a printing apparatus comprising an outflow portion that “opens substantially in the same direction as the inflow port.”  It is this limitation, in combination with other features and limitations of claim 5, that makes these claims allowable over the prior art of record.
Similarly, claims 6 and 13-14 are allowable because the prior art of record does not disclose or make obvious a drying device comprising an outflow portion that “opens substantially in the same direction as the inflow port.”  It is this limitation, in combination with other features and limitations of claim 6, that makes these claims allowable over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853